Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 05/19/2022 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 3, 6-11, 13, 19-24 and 27-29 are canceled.
Claims 1-2, 4-5, 12, 14-18, 25-26 and 30-37 are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14 and 30 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 12-13) filed on 05/23/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 05/23/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “changing, in response to the second operation, a storage location of the first file from a first directory to a second directory to display the first file on a recycle bin screen of the first application, wherein the second directory is configured to store one or more files displayed on the recycle bin screen;
	changing a filename of the first file from a first name to a second name, wherein the second name comprises a deletion time of the first file;
	obtaining a target character string by encoding metadata of the first file using a preset coding scheme;
	storing the target character string and the deletion time of the first file in correspondence in a binary file of the second directory;
	deleting, after displaying the first file on the recycle bin screen, a first data table to remove  the first file from view of the user on the recycle bin screen;
	obtaining, after deleting the first data table, a third operation from the user; and
	generating, in response to the third operation, a second data table to make the first file visible to the user on the recycle bin screen.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 14, In addition to Applicant’s remarks and amendments filed on 05/23/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “change, in response to the second operation, a storage location of the first file from a first directory to a second directory to display the first file on a recycle bin screen of the first application, wherein the second directory is configured to store one or more files displayed on the recycle bin screen; 
	change a filename of the first file from a first name to a second name, wherein the second name comprises a deletion time of the first file; 
	obtain a target character string by encoding metadata of the first file using a preset coding scheme; store the target character string and the deletion time of the first file in correspondence in a binary file of the second directory; 
	delete, after displaying the first file on the recycle bin screen, a first data table to remove  the first file from view of the user on the recycle bin screen; 
	obtain, after deleting the first data table, a third operation from the user; and 
	generate, in response to the third operation, a second data table to make the first file is visible to the user on the recycle bin screen.”, in conjunction with other claim elements as recited in claim 14.
	Regarding claim 30, In addition to Applicant’s remarks and amendments filed on 05/23/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “change, in response to the second operation, a storage location of the first file from a first directory to a second directory to display the first file on a recycle bin screen of the first application, wherein the second directory is configured to store one or more files displayed on the recycle bin screen;
	change a filename of the first file from a first name to a second name, wherein the second name comprises a deletion time of the first file;
	obtain a target character string by encoding metadata of the first file using a preset coding scheme;
	store the target character string and the deletion time of the first file in correspondence in a binary file of the second directory;
	delete, after displaying the first file on the recycle bin screen, a first data table to remove the first file from view of the user on the recycle bin screen;
	obtain, after deleting the first data table, a third operation from the user; and
	generate, in response to the third operation, a second data table to make the first file visible to the user on the recycle bin screen.”, in conjunction with other claim elements as recited in claim 30.
Therefore claims 1-2, 4-5, 12, 14-18, 25-26 and 30-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645